Citation Nr: 0930355	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected varicose veins.

2.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected 
varicose veins.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1954 to 
November 1956.  

This case comes before the Board on appeal of a September 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

For reasons discussed hereinbelow, the issue of service 
connection for a back disability, to include as secondary to 
service-connected varicose veins, is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a chronic knee disability in service or for a 
number of years thereafter.  

2.  The current bilateral knee disability is not shown to be 
caused or aggravated by service-connected disability.  

3.  The Veteran does not have hearing loss that is due to an 
event or incident of his active service.

4.  The Veteran does not have tinnitus that is due to an 
event or incident of his active service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a knee disability that is due 
to disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The Veteran does not have a knee disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2008).  

3.  The criteria for the establishment of service connection 
for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

4.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran letters in April and June 
2006, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection, to include on a secondary basis.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
letters were sent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the April 2006 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There is a relevant VA 
examination report on the Veteran's knee disability dated in 
December 2006.   

Although no nexus opinion has been obtained on the issues 
of service connection for hearing loss and tinnitus, none 
is needed.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of a hearing loss or tinnitus 
that emanates from service.  Consequently, the veteran has 
not presented evidence indicating a nexus between a 
current condition and service.  Thus, there exists no 
reasonable possibility that a VA examination would result 
in findings favorable to the veteran.  Accordingly, the 
Board finds that an etiology opinion is not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  



Analyses of the Claims

The Veteran seeks service connection for a back disability, 
to include on a secondary basis, as well as for hearing loss 
and tinnitus.  He is service-connected for bilateral varicose 
veins.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claims 
and the appeals will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also 
be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran's service treatment records do not contain any 
complaints of findings of a hearing loss or tinnitus; his 
Military Occupational Specialty was light truck driver.  He 
complained of pain in the knees in March 1955, which he said 
had bothered him at age 14.  There were no complaints or 
findings of a knee disorder, a hearing loss, or tinnitus on 
separation examination in September 1956; the Veteran's 
hearing was 15/15 in each ear for whispered voice.  

The initial postservice complaints or findings of a knee 
disorder, a hearing loss, or tinnitus was in March 2006, 
which is almost 50 years after service discharge, when 
bilateral sensorineural hearing loss was diagnosed.  The 
Veteran said at that time that he had had tinnitus since 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(a lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim).

On VA examination of the knees in December 2006, which 
included review of the claims file, the Veteran said that he 
had had occasional painful knees since age 14 with "giving 
way" during service.  The examiner diagnosed bilateral 
patellofemoral syndrome.  The examiner concluded after review 
of the claims file and evaluation of the Veteran that it was 
unlikely that the Veteran's current bilateral knee problem 
was related to his service-connected bilateral varicose veins 
but that no specific opinion was possible without resorting 
to speculation.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the Veteran's claims folder).

The above medical evidence reveals that there is no evidence 
of a chronic knee disorder or of hearing loss or tinnitus 
until many years after service discharge, and there is no 
competent medical evidence on file in support of any of the 
claims.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

Consequently, because all of the requirements for service 
connection on either a direct or secondary basis are not 
shown, the Veteran does not have a knee disability a result 
of service or as secondary to service-connected bilateral 
varicose veins.  Moreover, because there are no complaints or 
medical evidence of hearing loss or tinnitus until many years 
after service separation and no nexus opinion in favor of the 
claim, service connection for hearing loss and tinnitus must 
also be denied.

The Board has considered the written contentions on file by 
and on behalf of the Veteran.  However, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is not competent to render a probative opinion on a 
medical matter, such as whether he has a current disability 
related to service, or whether there is a medical 
relationship between a claimed disability and a service-
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As there is no competent medical evidence of record to 
support the Veteran's claims, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for a bilateral knee disorder, to include on a 
secondary basis, for hearing loss, and for tinnitus; 
therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



REMAND

A review of the claims file reveals that although there is a 
December 2006 VA examination report with nexus opinion on 
file involving the Veteran's back, the opinion only addresses 
whether there is a direct connection between the Veteran's 
back disorder and service and does not address whether the 
Veteran's current back disability is secondary to his 
service-connected bilateral varicose veins.  Consequently, 
the Board finds that additional development is required prior 
to final adjudication of the issue of service connection for 
a back disability, to include on a secondary basis.

Accordingly, this issue must be REMANDED to the AMC/RO for 
the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a back disability since 
October 2007, which is the date of the 
most recent medical evidence on file.  
After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The VA examiner who provided the 
medical opinion in December 2006 will 
be requested to review the claims file 
and provide an opinion on whether the 
Veteran's current back disability is 
causally related to any of his service-
connected varicose vein disabilities.  
In all conclusions, the opinion must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.  If the examiner is 
unable to render an opinion without 
resort to speculation, this should be 
noted.  The report prepared must be 
typed.  

3.  If the VA examiner referred to 
above is unavailable, the AMC/RO will 
obtain the above opinion from another 
appropriate health care provider after 
review of the claims file.

4.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim for 
service connection for a back disability, 
to include on a secondary basis.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


